1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   WILLIAM ALBRO,                                 )   Case No.: 1:18-cv-01156 DAD JLT
                                                    )
12                  Plaintiff,                      )   STIPULATION AND ORDER TO CONTINUE
                                                    )   RESPONSE TO FIRST AMENDED COMPLAINT
13          v.                                      )
     RICHARD V. SPENCER, Secretary of the           )   (Doc. 30)
14
     United States Department of the Navy,          )
15                                                  )
                    Defendant.                      )
16                                                  )

17                                              STIPULATION

18          IT IS HEREBY STIPULATED, by and between the parties and subject to Court approval, that

19   Defendant’s deadline to respond to the First Amended Complaint be continued from July 31, 2019, to

20   August 7, 2019. The reasons for this stipulation are as follows:

21          1.      On June 27, 2019, the Court granted in part and denied in part Defendant’s Motion to

22   Dismiss the Complaint. See ECF No. 27. The Court provided Plaintiff three weeks to file a First

23   Amended Complaint (“FAC”). See id.

24          2.      Plaintiff filed the FAC on July 17, 2019. See ECF No. 28. Pursuant to Federal Rule of

25   Civil Procedure 15(a)(3), Defendant’s response to the FAC is currently due on July 31, 2019.

26          3.      Defendant requires additional time to review and analyze the FAC and prepare his

27   response. Additional time is required because, between July 17 and 31, representatives of the Naval

28   Air Warfare Center Weapons Division have limited availability due to pressing needs occasioned by

                                                        1
1    the recent Ridgecrest earthquakes, and Defendant’s counsel has pre-scheduled leave as well as several

2    deadlines in other matters pending in this Court.

3
     Dated: July 24, 2019                                    MCGREGOR W. SCOTT
4                                                            United States Attorney

5                                                 By:        /s/ Joseph B. Frueh
                                                             JOSEPH B. FRUEH
6                                                            Assistant United States Attorney

7                                                            Attorneys for Defendant
                                                             RICHARD V. SPENCER
8                                                            Secretary of the United States
                                                             Department of the Navy
9
                                                             THE EMPLOYMENT LAW GROUP, PC
10
                                                  By:        /s/ John T. Harrington (authorized 7/23/2019)
11                                                           JOHN T. HARRINGTON
12                                                           Attorneys for Plaintiff
                                                             WILLIAM ALBRO
13
14                                                  ORDER
15          Based upon the stipulation of the parties and good cause appearing therefor, Defendant’s
16   response to the First Amended Complaint SHALL be filed on or before August 7, 2019.
17
18   IT IS SO ORDERED.
19      Dated:     July 28, 2019                                 /s/ Jennifer L. Thurston
20                                                       UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                         2
